UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6312



NAEEM SHAKIR SALIM,

                                              Plaintiff - Appellant,

          versus


R. SHERRILL, Chaplain; VIRGINIA BEACH CORREC-
TIONAL CENTER; THE CITY OF VIRGINIA BEACH,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-71-2)


Submitted:   June 21, 2001                 Decided:   June 29, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Naeem Shakir Salim, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Naeem Salim seeks to appeal the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West 2000) action without prejudice

for failure to exhaust administrative remedies.     The court noted

that Salim stated in his complaint that he had not appealed the

denial of his grievance.    See 42 U.S.C.A. § 1997e(a) (West Supp.

2000).   In his notice of appeal to this court, Salim indicated that

he was “refiling” his § 1983 action with “proof positive” that his

administrative remedies had been exhausted, and he attached several

copies of grievance forms. Further, Salim alleges that there is no

appeal process available through the correctional center’s griev-

ance procedure.   If Salim wishes to proceed with his action, how-

ever, the proper course of action is for him to refile his action

in the district court with evidence that he has exhausted all

available administrative remedies. Accordingly, we affirm the dis-

trict court’s order dismissing Salim’s § 1983 action.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2